Citation Nr: 9926850	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  95-03 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a jaw 
injury.  

2.  Entitlement to service connection for residuals of a back 
injury on a direct service incurrence basis or as secondary 
to service-connected residuals of a fracture of the left 
fifth metatarsal toe.  

3.  Entitlement to service connection for Morton's neuroma of 
the third and fourth metatarsal head interspace of the left 
foot on a direct service incurrence basis or as secondary to 
service-connected residuals of a fracture of the left fifth 
metatarsal toe.  

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the left fifth metatarsal toe.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to October 
1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 1994, the RO 
denied the veteran's claim of entitlement to a compensable 
evaluation for residuals of a fracture of the left fifth 
metatarsal.  In September 1998, the RO denied the claims of 
entitlement to service connection for Morton's neuroma of the 
interspace between the third and fourth left metatarsal heads 
and for residuals of a back injury.  In April 1999, the RO 
denied the veteran's claim of entitlement to service 
connection for residuals of a fracture of the jaw.  The 
veteran has perfected appeals of all three rating decisions.  

The issue of entitlement to a compensable evaluation for 
residuals of a fracture of the left fifth metatarsal toe was 
originally before the Board in June 1997 at which time it was 
remanded for further development.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
residuals of a jaw fracture, for residuals of a back injury 
and for Morton's neuroma of the interspace between the third 
and fourth metatarsal heads are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.  

2.  The service-connected residuals of the fracture of the 
left fifth metatarsal are manifested by subjective complaints 
of pain and result in no more than slight disability.  

3.  The service-connected residuals of a fracture of the left 
fifth metatarsal have not rendered the veteran's disability 
picture unusual or exceptional in nature, markedly interfered 
with employment, or required frequent inpatient care as to 
render impractical the application of regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The claims for service connection for residuals of a jaw 
fracture, for residuals of a back injury and for Morton's 
neuroma of the interspace between the third and fourth 
metatarsal heads, are not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a compensable evaluation for residuals 
of a fracture of the left fifth metatarsal have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.20, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5283, 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

Review of the service medical records shows an X-ray was 
taken in June 1954 which revealed the veteran had a fracture 
of the fifth metatarsal.  He was placed in a short leg cast.  
A record dated in July 1954 included the notation that the 
veteran had trouble chewing after being struck in the jaw by 
a baseball.  

In August 1956, the veteran complained of pain in the sacral 
region which had been present for one and one half years.  An 
acutely inflamed pilonidal cyst was noted at that time.  A 
pilonidal abscess was incised the same month and the veteran 
recovered without complications.  No pertinent abnormalities 
were noted on the report of the separation examination dated 
in October 1956.  

In a letter dated in September 1986, G. D. B, M.D., reported 
that he had examined the veteran after a motor vehicle 
accident.  The veteran's major complaint at that time was 
with respect to his back.  Examination revealed no major 
deficits.  X-rays and Computed Tomography examination of the 
back revealed old osteoarthritic disease of the cervical, 
thoracic and lumbar spine, "essentially wear and tear 
changes."  The changes were very old and not caused by the 
motor vehicle accident.  It was noted that it was possible 
for osteoarthritis to become symptomatic after an accident 
where there were no symptoms prior to the accident.  The 
physician was unable to say definitively whether the 
veteran's back injury was exacerbated by the motor vehicle 
accident, but it was reasonable to conclude it did become 
symptomatic after the accident.  

Private outpatient treatment and hospitalization records have 
been associated with the claims file.  A June 1986 treatment 
record included the notation that the veteran had been 
involved in a motor vehicle accident which produced pain in 
the neck and lower back.  X-rays conducted in June 1989 
revealed an old, minimal compression fracture of the 12th 
thoracic vertebra and also some degenerative changes of the 
lumbar spine.  

VA outpatient treatment records have been associated with the 
claims file.  An X-ray conducted in May 1987 revealed an old 
healed fracture of the proximal shaft of the fifth 
metatarsal.  Some arthrosis was present in the junction 
between the navicular and anterior process of the talus.  No 
recent fracture was noted.  The impression was an old healed 
fracture of the fifth metatarsal with some arthrosis in the 
forefoot, moderate hallux valgus and some degenerative joint 
disease in the second metatarsal phalangeal joint.  


In December 1987, the veteran complained of low back pain 
with bilateral sciatica to the soles of the feet which had 
increased in severity within the prior two months.  

In January 1989, the veteran complained of pain in the left 
foot.  An X-ray conducted the same month revealed a bunion 
deformity involving the metatarsal phalangeal joint of the 
great toe.  There was evidence of flexion deformity of the 
second through fifth toes.  Old trauma believed involving the 
proximal fifth metatarsal was present.  No recent bony injury 
was noted.  The bony structure appeared uniform in density.  

In May 1992, it was noted that the veteran ambulated with a 
cane in his right hand secondary to pain in the left knee.  
In August 1992, he complained of pain in his left knee and 
foot.  No pertinent diagnosis was made.  In July 1993, the 
veteran sought treatment specifically for left foot pain.  

In October 1993, the veteran again sought treatment for left 
foot pain.  Physical examination revealed tenderness between 
the fourth and fifth metatarsals mid shaft.  In February 
1994, he complained of left leg and foot pain.  The 
assessment was likely Morton's neuroma.  A separate treatment 
record included the assessment of Morton's neuroma of the 
left third and fourth web spaces only.  

In September 1994, the veteran complained of pain in his 
coccyx.  In September 1995, he complained of chronic back 
pain.  The assessment was back pain of questionable etiology 
which appeared at least in part to be musculoskeletal pain.  
He complained of left foot pain in May 1996.  In March 1997, 
it was noted that the veteran experienced left foot pain from 
an accident.  In August 1997, it was noted that foot pain was 
still present.  

A VA hospitalization record dated in December 1989 included a 
notation that the veteran had a past medical history of 
degenerative joint disease of the cervical and lumbar spine.  

Social Security records demonstrate that the veteran was 
found to be entitled to benefits commencing in May 1985 due 
to chronic pain in the right arm and shoulder, reflex 
sympathetic dystrophy of the right arm and also arthritis of 
both knees.  

The report of a VA foot examination conducted in July 1994 is 
of record.  The veteran walked with a cane and had a slight 
limp.  Physical examination of the left foot revealed claw 
toe deformity of the lessor digits.  Marked tenderness was 
present over the base of the left fifth metatarsal.  
Tenderness to light touch was present over the dorsum of the 
foot in the second, third and fourth toes.  No abnormal 
callosities were present.  X-rays revealed a residual 
fracture at the base of the left fifth metatarsal.  Healing 
was complete and there was no significant deviation from 
normal alignment.  The impression from the examination was 
residuals of a fracture of the base of the left fifth 
metatarsal and bilateral claw toe deformities.  

A second VA foot examination was conducted in June 1998.  The 
veteran reported that he was unable to walk properly due to 
left foot pain.  He had to use a cane.  He could walk 
approximately one mile with the aid of a cane.  He was able 
to stand for five or ten minutes before resting.  Foot pain 
ceased when he lay down.  Examination of the veteran's shoes 
revealed no uneven wear in the soles.  He walked with a left 
sided antalgic gait.  Bilateral claw toes were noted.  The 
veteran reported that his ancestors and siblings all had claw 
toes.  

Physical examination revealed that the alignment of the lower 
extremities was normal.  No abnormal muscle wasting was 
present.  No abnormal coloration was noted.  No calluses were 
present.  The claw toe was equal on both sides.  Minor hallux 
valgus deformity was noted.  Dorsalis pedis and posterior 
tibial pulsations bilaterally were normal and equal.  No 
neurological deficits were noted.  The veteran complained of 
marked discomfort on handling of the lateral dorsal aspect of 
the foot in between the third and fourth metatarsal heads.  
He claimed tenderness about the base of the metatarsals but 
physical examination failed to document this.  




X-rays revealed minimal hallux valgus and degenerative 
changes in the first and second toes at the metatarsal 
phalangeal joint level.  An old healed fracture about the 
base on the fifth metatarsal was present which was in the 
region typical of a Jone's fracture.  

The diagnoses were old healed Jone's type fracture of the 
basal third of the fifth left metatarsal and possible 
Martin's neuroma between the heads of the third and the 
fourth metatarsals.  

It was the examiner's opinion that the veteran initially 
sustained a fracture at the basal third of the shaft of his 
left fifth metatarsal.  This area was typical for a Jone's 
type fracture which was well known for healing with 
difficulty.  The fracture healed with a mild deformity which 
the examiner did not believe was of any consequence.  

The initial pain in the foot might have been due to the 
delayed healing and repeated stresses put on the foot.  It is 
also very plausible that the veteran developed a Martin's 
neuroma which was causing foot discomfort.  There was no 
evidence of neurovascular problems in the foot.  There was no 
evidence of muscle atrophy or other positive findings.  

In an addendum to the examination report, the examiner noted 
that the veteran complained of severe foot discomfort which 
the examiner did not find on the basis of his examination.  
It was noted that a fair amount of discomfort was noted on 
palpation of the volar aspect between the third and fourth 
metatarsal heads.  The examiner opined that the veteran's 
foot pain may be coming from the possible neuroma.  Regarding 
movements of the metatarsal joints, as long as no pressure 
were applied, movements of those joints would not cause any 
discomfort.  


I.  Entitlement to service connection for 
residuals of a jaw injury, for residuals 
of a back injury on a direct service 
incurrence basis or as secondary to 
service-connected residuals of a fracture 
of the left fifth metatarsal toe, and for 
Morton's neuroma of the third and fourth 
metatarsal head interspace of the left 
foot on a direct service incurrence basis 
or as secondary to service-connected 
residuals of a fracture of the left fifth 
metatarsal toe.  

Criteria

The threshold question that must be resolved with regard to 
claims of entitlement to service connection is whether the 
veteran has presented evidence of well-grounded claims.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the 
issues presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).


In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).

Service connection may be granted for a disorder which is 
proximately due to or the result of a service-connected 
disability. 38 C.F.R. § 3.310(a) (1998).


In Allen v. Brown, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court")" held that the 
term "disability," as used in 38 U.S.C.A. § 1110 (West 1991), 
refers to impairment of earning capacity and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
disability, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected disability, shall be compensated.

Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board finds the claims of entitlement to service 
connection for residuals of a jaw injury, residuals of a back 
injury and for Morton's Neuroma of the third and fourth 
metatarsal head interspace of the left foot to be not well-
grounded.  

There is evidence of record demonstrating that the veteran 
was struck in the jaw by a baseball in July 1954 while on 
active duty.  However, service dental records dated in July 
1954 and thereafter did not evidence complaints of, diagnosis 
of or treatment for a jaw injury.  Residuals of a jaw injury 
were not found at the time of the veteran's separation 
examination in October 1956.  

No post-service medical evidence has been associated with the 
claims file demonstrating that the veteran currently has 
residuals of a jaw injury which have been linked to active 
duty by competent medical evidence.  The veteran did not 
report residuals of a jaw injury on his original October 1986 
application for compensation.  Residuals of a jaw injury were 
not reported in conjunction with the veteran's application 
for Social Security disability benefits.  There is no 
competent evidence of record demonstrating that the veteran 
currently has residuals of a jaw injury.  

The only evidence of record linking current residuals of a 
jaw injury to active duty is the veteran's own allegations.  
The veteran, however, is a lay person.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The veteran has reported that a fellow serviceman, J. R., 
might have knowledge of his in-service jaw injury.  The 
veteran further reported, however, that he did not know this 
veteran's current location or even if he was still alive.  As 
the veteran's claim of entitlement to service connection for 
residuals of a jaw injury is not well-grounded, VA has no 
duty to assist the veteran in developing this claim.  
Additionally, the Board notes even if the veteran were able 
to produce a witness to his original jaw injury, his claim 
still lacks evidence of current residuals of a jaw injury 
which have been linked to active duty by competent evidence.  

The veteran complained of back pain in August 1956.  This 
pain was attributed to a pilonidal cyst which was excised the 
same month.  A back injury was not found at the time of the 
separation examination conducted in October 1956.  



There is post-service evidence of record demonstrating that 
the veteran sought treatment for back pain beginning in June 
1986.  This was approximately thirty years after the 
veteran's discharge from active duty.  None of the post-
service treatment records associated with the claims file 
attributed the veteran's back pain to any incident of active 
duty.  The June 1986 treatment was sought after the veteran 
had been involved in a motor vehicle accident.  

The Board notes that X-rays revealed the presence of old 
osteoarthritic disease in the veteran's back.  Such evidence 
does not warrant the grant of service connection as the 
claims file is lacking an opinion from a competent source 
linking the degenerative changes noted on X-ray beginning in 
September 1986 with any incident of the veteran's period of 
active duty.  

The veteran has alleged that he has a back disorder which was 
secondary to his service-connected residuals of a fracture of 
the left fifth metatarsal.  The veteran has not, however, 
submitted competent evidence from a medical professional 
which provides an opinion linking a back disorder to the 
service-connected residuals of a fracture of the left fifth 
metatarsal.  

The only evidence of record which shows the veteran currently 
has residuals of a back injury which are linked to active 
duty on any basis is the veteran's own allegations.  However, 
as determined above, the veteran is a lay person and as such 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu, id.

The Board finds the claim of entitlement to service 
connection for residuals of a back injury must be denied as 
not well-grounded.  There is no competent evidence of record 
demonstrating that the veteran currently has residuals of a 
back injury which have been linked to active duty on any 
basis by competent medical evidence.  

While there is evidence of record showing that the veteran 
fractured his left fifth metatarsal while on active duty, 
there is no evidence of record showing that Morton's neuroma 
of the third and fourth metatarsal head interspace of the 
left foot was present during active duty.  Morton's neuroma 
of the third and fourth metatarsal head interspace of the 
left foot was not found at the time of the separation 
examination conducted in October 1956.  

Post service, Morton's neuroma of the third and fourth 
metatarsal head interspace of the left foot was first noted 
on a VA outpatient treatment record dated in February 1994.  
The VA foot examination conducted in June 1998 included a 
diagnosis of possible "Martin's" neuroma.  The "Martin's" 
neuroma has not been linked to active duty by competent 
medical evidence.  None of the post-service medical evidence 
of record includes an opinion from a competent source which 
attributes the disability to any incident of active duty.  

The veteran has alleged that the Morton's neuroma was 
secondary to his service-connected residuals of a fracture of 
the left fifth metatarsal.  The veteran has not, however, 
submitted competent medical evidence documenting the alleged 
link.  

Again, the only evidence of record demonstrating that the 
veteran currently has Morton's neuroma of the third and 
fourth metatarsal head interspace of the left foot which has 
been linked to active duty on any basis, is the veteran's own 
allegations.  The veteran is not competent to provide such an 
opinion and as such, the Board places no probative value on 
the allegations.  

Although the Board considered and denied the appellant's 
claims on a ground different from that of the RO, which 
denied the claims on the merits, the veteran has not been 
prejudiced by the decision.  This is because in assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claims and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeals for service connection 
for residuals of a jaw injury, residuals of a back injury and 
for Morton's Neuroma of the third and fourth metatarsal head 
interspace of the left foot on a direct service incurrence 
basis and as secondary to the service-connected residuals of 
a fracture of the left fifth metatarsal toe.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish well grounded claims, and 
the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claims.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir. 1997).

As the veteran has not submitted well grounded claims of 
entitlement to service connection for residuals of a jaw 
injury, residuals of a back injury and for Morton's neuroma 
of the third and fourth metatarsal head interspace of the 
left foot, the doctrine of reasonable doubt has no 
application to his case.


II.  Entitlement to an increased 
(compensable) evaluation for residuals of 
a fracture of the left fifth metatarsal.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  

Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. § 
4.1.


In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation,  see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.


Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.



The Court has held that the diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

Diagnostic Code 5283 provides the rating criteria for 
evaluation of the malunion or nonunion of the tarsal, or 
metatarsal bones.  When the malunion or nonunion is severe, a 
30 percent evaluation is warranted.  When the malunion or 
nonunion is moderately severe, a 20 percent evaluation is 
warranted.  For moderate malunion or nonunion a 10 evaluation 
is warranted.  A note to the Diagnostic Code reports that 
with actual loss of use of the foot, a 40 percent evaluation 
will be assigned.  

Diagnostic Code 5284 provides the rating criteria for rating 
foot injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 40 
percent disability evaluation will be assigned for actual 
loss of use of the foot. 

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for residuals of 
a fracture of the left fifth metatarsal is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  In general, an allegation of 
increased disability is sufficient to establish a well 
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The veteran's assertions 
concerning the severity of the left foot symptomatology (that 
are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased rating 
is well grounded.  

The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

The veteran's residuals of a fracture of the left fifth 
metatarsal are currently evaluated as non-compensably 
disabling and rated by analogy to foot injuries under 
Diagnostic Code 5284. 

The Board finds a compensable evaluation is not warranted 
upon application of the rating criteria promulgated by 
Diagnostic Code 5284.  The examiner who conducted the June 
1998 VA foot examination opined that the pain in the 
veteran's foot was caused by a nonservice-connected neuroma.  
It was noted at that time, that despite the veteran's 
complaints of severe foot discomfort, the examiner could not 
confirm same.  

The Board finds a compensable evaluation for the residuals of 
a fracture of the left fifth metatarsal is not warranted upon 
consideration of Diagnostic Code 5283.  There is no evidence 
of record demonstrating the residuals of a fracture of the 
left fifth metatarsal resulted in the malunion or nonunion of 
the tarsal, or metatarsal bones to a compensable degree.  





At the time of the most recent VA examination of the foot 
conducted in June 1998, it was noted that the fracture of the 
left fifth metatarsal healed with a mild deformity, which the 
examiner found to be of no consequence.  The Board finds this 
equates to less than moderate malunion or nonunion of the 
tarsal or metatarsal bones which is required in order to 
assign a compensable evaluation under Diagnostic Code 5283.  

The Board has evaluated the claim for a compensable 
evaluation under the criteria promulgated by 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and the Court's holding in Deluca.  The 
Board finds an increased rating is not warranted upon 
application of the above criteria.  There is no evidence of 
abnormal muscle wasting or calluses.  

Despite the veteran's allegations of limitation of motion 
experienced due to pain attributed to his service-connected 
disability, the examiner who conducted the June 1998 VA 
examination attributed this pain to a nonservice-connected 
disorder.  The veteran's subjective complaints of severe pain 
could not be objectively confirmed by the examiner.  
Additionally, radiographic studies have been negative for any 
arthritis in the left fifth metatarsal.

The RO determined that the veteran's residuals of a fracture 
of the left fifth metatarsal did not render his disability 
picture unusual or exceptional in nature as to warrant 
assignment of an extraschedular evaluation under the criteria 
of 38 C.F.R. § 3.321(b)(1).  The Board agrees with this 
determination.  The evidentiary record shows that the left 
foot disability has not impacted the veteran's ability to 
work.  He had been found to be disabled by Social Security 
Administration, but this disability was not attributed in any 
way to the veteran's left foot disability.  His left foot 
disability has not required frequent inpatient care.  




Application of the regular schedular criteria has not been 
rendered impractical.  No basis exists upon which to 
predicate referral of the veteran's case to the Director of 
the VA Compensation and Pension Service for consideration of 
an extraschedular evaluation under the criteria of 38 C.F.R. 
§ 3.321(b)(1).

In reaching this determination, the Board has considered the 
history of the veteran's left foot disability as well as the 
current clinical manifestations and the effect that this 
disability has on his earning capacity.  See 38 C.F.R. §§ 
4.1, 4.2, 4.41.  The nature of the original disability has 
been reviewed, as well as the functional impairment which can 
be attributed to pain and weakness.  See generally DeLuca, 
supra; 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, for the 
reasons previously stated, the Board finds that the veteran's 
left foot disability is not impaired to a degree to warrant a 
compensable evaluation with application of all pertinent 
governing criteria.

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected residuals of a fracture of the left fifth 
metatarsal.  38 C.F.R. § 4.7.  

Based upon these findings and following a full review of the 
record, the Board finds that the evidence is not so evenly 
balanced as to require application of the benefit of the 
doubt in favor of the veteran.  Gilbert v. Derwinski, 1 Vet. 
App. 49, at 56 (1990).  


ORDER

The veteran, not having submitted well grounded claims of 
entitlement to service connection for residuals of a jaw 
fracture, residuals of a back injury and Morton's neuroma of 
the interspace between the third and fourth metatarsal heads 
on a direct service incurrence basis or as secondary to 
service-connected residuals of a fracture of the left fifth 
metatarsal toe, the appeals are denied.  

Entitlement to an increased (compensable) evaluation for the 
service-connected residuals of a fracture of the left fifth 
metatarsal is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

